UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2558



JOHN NTEHMBO TAZI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-228-978)


Submitted:   July 6, 2005                 Decided:   August 2, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Michelle Gorden, Dennis J. Dimsey, Christopher C. Wang,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Ntehmbo Tazi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his applications for asylum, withholding

from removal and withholding under the Convention Against Torture

(“CAT”).    We deny the petition for review.

            Tazi challenges the immigration judge’s determination

that he failed to establish eligibility for asylum.                To obtain

reversal of a determination denying eligibility for relief, an

alien must show the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d

995, 999 (4th Cir. 1992) (internal quotation marks omitted)).              We

have reviewed the record and conclude Tazi fails to demonstrate

that the evidence compels a contrary result.                Accordingly, we

cannot grant the relief Tazi seeks.         Having failed to qualify for

asylum,    Tazi   cannot   meet   the   higher   standard   to   qualify   for

withholding of removal.      Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

            We also uphold the immigration judge’s finding that Tazi

failed to establish eligibility for protection under the CAT.              See

8 C.F.R. § 1208.16(c)(2) (2004).




                                    - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -